Citation Nr: 1547237	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  

In his April 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2015.  However, in a July 2015 statement, the Veteran withdrew his request for a hearing and asked that his claim be decided based on the evidence of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran has asserted that he has asbestos related lung disease, as a result of in-service exposure to asbestos while serving aboard the USS Piedmont as a cook.  A review of the Veteran's service records confirms that he served on the USS Piedmont and also on the USS Gilligan.  The Veteran's service records, including his service separation form, do not provide information about the Veteran's military occupational specialty while on active service.  

As the Veteran's service records confirm that he served aboard two naval vessels during his active service and as it is common knowledge that ships built prior to 1980 contained asbestos materials, the Board concedes that the Veteran was potentially exposed to some degree of asbestos while on active service.  However, it is not clear under what circumstances any exposure may have occurred. Thus, the RO should request that the Veteran explain the basis of his belief that he was exposed to asbestos in service beyond merely being on a ship.

Post-service VA outpatient treatment records show that in March 2009, the Veteran was found to have chronic lung disease at the bases bilaterally with interstitial densities consistent with pulmonary fibrosis.  The Veteran's medical providers did not indicate the cause or likely etiology of the Veteran's lung disease; however, it was noted that following active service, the Veteran worked as a pipe fitter, retiring sometime in the late 1990s, and that he has a significant history of tobacco use.  

In light of the Veteran's potential exposure to asbestos during active service, his post-service findings consistent with pulmonary fibrosis, and the indication that his lung disease may be related to asbestos exposure, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently diagnosed lung disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Contact the Veteran and request that he submit a statement addressing what he believes to be the basis of his exposure to asbestos in service. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed lung disease.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided. Based on the examination results and a review of the record, the examiner should respond to the following:

(a) Does the Veteran have a currently diagnosed lung disability?

(b) For any currently diagnosed lung disability, is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include exposure to asbestos.  For purposes of the opinion, the examiner should consider any statements by the Veteran regarding his exposure to asbestos in and post service. 

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




